
  Finland 1999 (rev. 2011)
  
  

  
  Subsequently amended 


Chapter 1. Fundamental provisions



Section 1. The Constitution


Finland is a sovereign republic.


The constitution of Finland is established in this constitutional act. The constitution shall guarantee the inviolability of human dignity and the freedom and rights of the individual and promote justice in society.


Finland participates in international co-operation for the protection of peace and human rights and for the development of society. Finland is a Member State of the European Union (1112/2011, entry into force 1.3.2012).



Section 2. Democracy and the rule of law


The powers of the State in Finland are vested in the people, who are represented by the Parliament.


Democracy entails the right of the individual to participate in and influence the development of society and his or her living conditions.


The exercise of public powers shall be based on an Act. In all public activity, the law shall be strictly observed.



Section 3. Parliamentarism and the separation of powers


The legislative powers are exercised by the Parliament, which shall also decide on State finances.


The governmental powers are exercised by the President of the Republic and the Government, the members of which shall have the confidence of the Parliament.


The judicial powers are exercised by independent courts of law, with the Supreme Court and the Supreme Administrative Court as the highest instances.



Section 4. The Territory of Finland


The territory of Finland is indivisible. The national borders cannot be altered without the consent of the Parliament.



Section 5. Finnish citizenship


A child acquires Finnish citizenship at birth and through the citizenship of its parents, as provided in more detail by an Act. Citizenship may also be granted upon notification or application, subject to the criteria determined by an Act.


No one can be divested of or released from his or her Finnish citizenship except on grounds determined by an Act and only if he or she is in possession of or will be granted the citizenship of another State.



Chapter 2. Basic rights and liberties



Section 6. Equality


Everyone is equal before the law.


No one shall, without an acceptable reason, be treated differently from other persons on the ground of sex, age, origin, language, religion, conviction, opinion, health, disability or other reason that concerns his or her person.


Children shall be treated equally and as individuals and they shall be allowed to influence matters pertaining to themselves to a degree corresponding to their level of development.


Equality of the sexes is promoted in societal activity and working life, especially in the determination of pay and the other terms of employment, as provided in more detail by an Act.



Section 7. The right to life, personal liberty and integrity


Everyone has the right to life, personal liberty, integrity and security.


No one shall be sentenced to death, tortured or otherwise treated in a manner violating human dignity.


The personal integrity of the individual shall not be violated, nor shall anyone be deprived of liberty arbitrarily or without a reason prescribed by an Act. A penalty involving deprivation of liberty may be imposed only by a court of law. The lawfulness of other cases of deprivation of liberty may be submitted for review by a court of law. The rights of individuals deprived of their liberty shall be guaranteed by an Act.



Section 8. The principle of legality in criminal cases


No one shall be found guilty of a criminal offence or be sentenced to a punishment on the basis of a deed, which has not been determined punishable by an Act at the time of its commission. The penalty imposed for an offence shall not be more severe than that provided by an Act at the time of commission of the offence.



Section 9. Freedom of movement


Finnish citizens and foreigners legally resident in Finland have the right to freely move within the country and to choose their place of residence.


Everyone has the right to leave the country. Limitations on this right may be provided by an Act, if they are necessary for the purpose of safeguarding legal proceedings or for the enforcement of penalties or for the fulfillment of the duty of national defence.


Finnish citizens shall not be prevented from entering Finland or deported or extradited or transferred from Finland to another country against their will. However, it may be laid down by an Act that due to a criminal act, for the purpose of legal proceedings, or in order to enforce a decision concerning the custody or care of a child, a Finnish citizen can be extradited or transferred to a country in which his or her human rights and legal protection are guaranteed. (802/2007, entry into force 1.10.2007)


The right of foreigners to enter Finland and to remain in the country is regulated by an Act. A foreigner shall not be deported, extradited or returned to another country, if in consequence he or she is in danger of a death sentence, torture or other treatment violating human dignity.



Section 10. The right to privacy


Everyone's private life, honour and the sanctity of the home are guaranteed. More detailed provisions on the protection of personal data are laid down by an Act.


The secrecy of correspondence, telephony and other confidential communications is inviolable.


Measures encroaching on the sanctity of the home, and which are necessary for the purpose of guaranteeing basic rights and liberties or for the investigation of crime, may be laid down by an Act. In addition, provisions concerning limitations of the secrecy of communications which are necessary in the investigation of crimes that jeopardise the security of the individual or society or the sanctity of the home, at trials and security checks, as well as during the deprivation of liberty may be laid down by an Act.



Section 11. Freedom of religion and conscience


Everyone has the freedom of religion and conscience.


Freedom of religion and conscience entails the right to profess and practice a religion, the right to express one's convictions and the right to be a member of or decline to be a member of a religious community. No one is under the obligation, against his or her conscience, to participate in the practice of a religion.



Section 12. Freedom of expression and right of access to information


Everyone has the freedom of expression. Freedom of expression entails the right to express, disseminate and receive information, opinions and other communications without prior prevention by anyone. More detailed provisions on the exercise of the freedom of expression are laid down by an Act. Provisions on restrictions relating to pictorial programmes that are necessary for the protection of children may be laid down by an Act.


Documents and recordings in the possession of the authorities are public, unless their publication has for compelling reasons been specifically restricted by an Act. Everyone has the right of access to public documents and recordings.



Section 13. Freedom of assembly and freedom of association


Everyone has the right to arrange meetings and demonstrations without a permit, as well as the right to participate in them.


Everyone has the freedom of association. Freedom of association entails the right to form an association without a permit, to be a member or not to be a member of an association and to participate in the activities of an association. The freedom to form trade unions and to organise in order to look after other interests is likewise guaranteed.


More detailed provisions on the exercise of the freedom of assembly and the freedom of association are laid down by an Act.



Section 14. Electoral and participatory rights


Every Finnish citizen who has reached eighteen years of age has the right to vote in national elections and referendums. Specific provisions in this Constitution shall govern the eligibility to stand for office in national elections.


Every Finnish citizen and every other citizen of the European Union resident in Finland, having attained eighteen years of age, has the right to vote in the European Parliamentary elections, as provided by an Act. (1112/2011, entry into force 1.3.2012).


Every Finnish citizen and every foreigner permanently resident in Finland, having attained eighteen years of age, has the right to vote in municipal elections and municipal referendums, as provided by an Act. Provisions on the right to otherwise participate in municipal government are laid down by an Act.


The public authorities shall promote the opportunities for the individual to participate in societal activity and to influence the decisions that concern him or her.



Section 15. Protection of property


The property of everyone is protected.


Provisions on the expropriation of property, for public needs and against full compensation, are laid down by an Act.



Section 16. Educational rights


Everyone has the right to basic education free of charge. Provisions on the duty to receive education are laid down by an Act.


The public authorities shall, as provided in more detail by an Act, guarantee for everyone equal opportunity to receive other educational services in accordance with their ability and special needs, as well as the opportunity to develop themselves without being prevented by economic hardship.


The freedom of science, the arts and higher education is guaranteed.



Section 17. Right to one's language and culture


The national languages of Finland are Finnish and Swedish.


The right of everyone to use his or her own language, either Finnish or Swedish, before courts of law and other authorities, and to receive official documents in that language, shall be guaranteed by an Act. The public authorities shall provide for the cultural and societal needs of the Finnish-speaking and Swedish-speaking populations of the country on an equal basis.


The Sami, as an indigenous people, as well as the Roma and other groups, have the right to maintain and develop their own language and culture. Provisions on the right of the Sami to use the Sami language before the authorities are laid down by an Act. The rights of persons using sign language and of persons in need of interpretation or translation aid owing to disability shall be guaranteed by an Act.



Section 18. The right to work and the freedom to engage in commercial activity


Everyone has the right, as provided by an Act, to earn his or her livelihood by the employment, occupation or commercial activity of his or her choice. The public authorities shall take responsibility for the protection of the labour force.


The public authorities shall promote employment and work towards guaranteeing for everyone the right to work. Provisions on the right to receive training that promotes employability are laid down by an Act.


No one shall be dismissed from employment without a lawful reason.



Section 19. The right to social security


Those who cannot obtain the means necessary for a life of dignity have the right to receive indispensable subsistence and care.


Everyone shall be guaranteed by an Act the right to basic subsistence in the event of unemployment, illness, and disability and during old age as well as at the birth of a child or the loss of a provider.


The public authorities shall guarantee for everyone, as provided in more detail by an Act, adequate social, health and medical services and promote the health of the population. Moreover, the public authorities shall support families and others responsible for providing for children so that they have the ability to ensure the wellbeing and personal development of the children.


The public authorities shall promote the right of everyone to housing and the opportunity to arrange their own housing.



Section 20. Responsibility for the environment


Nature and its biodiversity, the environment and the national heritage are the responsibility of everyone.


The public authorities shall endeavour to guarantee for everyone the right to a healthy environment and for everyone the possibility to influence the decisions that concern their own living environment.



Section 21. Protection under the law


Everyone has the right to have his or her case dealt with appropriately and without undue delay by a legally competent court of law or other authority, as well as to have a decision pertaining to his or her rights or obligations reviewed by a court of law or other independent organ for the administration of justice.


Provisions concerning the publicity of proceedings, the right to be heard, the right to receive a reasoned decision and the right of appeal, as well as the other guarantees of a fair trial and good governance shall be laid down by an Act.



Section 22. Protection of basic rights and liberties


The public authorities shall guarantee the observance of basic rights and liberties and human rights.



Section 23. Basic rights and liberties in situations of emergency (1112/2011, entry into force 1.3.2012).


Such provisional exceptions to basic rights and liberties that are compatible with Finland's international human rights obligations and that are deemed necessary in the case of an armed attack against Finland or in the event of other situations of emergency, as provided by an Act, which pose a serious threat to the nation may be provided by an Act or by a Government Decree to be issued on the basis of authorisation given in an Act for a special reason and subject to a precisely circumscribed scope of application. The grounds for provisional exceptions shall be laid down by an Act, however.


Government Decrees concerning provisional exceptions shall without delay be submitted to the Parliament for consideration. The Parliament may decide on the validity of the Decrees.



Chapter 3. The Parliament and the Representatives



Section 24. Composition and term of the Parliament


The Parliament is unicameral. It consists of two hundred Representatives, who are elected for a term of four years at a time.


The term of the Parliament begins when the results of the parliamentary elections have been confirmed and lasts until the next parliamentary elections have been held.



Section 25. Parliamentary elections


The Representatives shall be elected by a direct, proportional and secret vote. Every citizen who has the right to vote has equal suffrage in the elections.


For the parliamentary elections, the country shall be divided, on the basis of the number of Finnish citizens, into at least twelve and at most eighteen constituencies. In addition, the Åland Islands shall form their own constituency for the election of one Representative.


The right to nominate candidates in parliamentary elections belongs to registered political parties and, as provided by an Act, to groups of persons who have the right to vote.


More detailed provisions on the timing of parliamentary elections, the nomination of candidates, the conduct of the elections and the constituencies are laid down by an Act.



Section 26. Extraordinary parliamentary elections


The President of the Republic, in response to a reasoned proposal by the Prime Minister, and after having heard the parliamentary groups, and while the Parliament is in session, may order that extraordinary parliamentary elections shall be held. Thereafter, the Parliament shall decide the time when it concludes its work before the elections.


After extraordinary parliamentary elections, the Parliament shall convene in session on the first day of the calendar month that begins ninety days after the election order, unless the Parliament has decided on an earlier date of convocation.



Section 27. Eligibility and qualifications for the office of Representative


Everyone with the right to vote and who is not under guardianship can be a candidate in parliamentary elections.


A person holding military office cannot, however, be elected as a Representative.


The Chancellor of Justice of the Government, the Parliamentary Ombudsman, a Justice of the Supreme Court or the Supreme Administrative Court, and the Prosecutor-General cannot serve as representatives. If a Representative is elected President of the Republic or appointed or elected to one of the aforesaid offices, he or she shall cease to be a Representative from the date of appointment or election. The office of a Representative shall cease also if the Representative forfeits his or her eligibility.



Section 28. Suspension of the office of a Representative and release or dismissal from office


The office of a Representative is suspended for the time during which the Representative is serving as a Member of the European Parliament. During that time a deputy of the Representative shall replace the Representative. The tenure of office of a Representative is suspended also for the duration of military service.


The Parliament may grant a release from office for a Representative upon his or her request if it deems there is an acceptable reason for granting such release.


If a Representative essentially and repeatedly neglects his or her duties as a Representative, the Parliament may, after having obtained the opinion of the Constitutional Law Committee, dismiss him or her from office permanently or for a given period by a decision supported by at least two thirds of the votes cast.


If a person elected as a Representative has been sentenced by an enforceable judgement to imprisonment for a deliberate crime or to a punishment for an electoral offence, the Parliament may inquire whether he or she can be allowed to continue to serve as a Representative. If the offence is such that the accused does not command the trust and respect necessary for the office of a Representative, the Parliament may, after having obtained the opinion of the Constitutional Law Committee, declare the office of the Representative terminated by a decision supported by at least two thirds of the votes cast.



Section 29. Independence of Representatives


A Representative is obliged to follow justice and truth in his or her office. He or she shall abide by the Constitution and no other orders are binding on him or her.



Section 30. Parliamentary immunity


A Representative shall not be prevented from carrying out his or her duties as a Representative.


A Representative shall not be charged in a court of law nor be deprived of liberty owing to opinions expressed by the Representative in the Parliament or owing to conduct in the consideration of a matter, unless the Parliament has consented to the same by a decision supported by at least five sixths of the votes cast.


If a Representative has been arrested or detained, the Speaker of the Parliament shall be immediately notified of this. A Representative shall not be arrested or detained before the commencement of a trial without the consent of the Parliament, unless he or she is for substantial reasons suspected of having committed a crime for which the minimum punishment is imprisonment for at least six months.



Section 31. Freedom of speech and conduct of Representatives


Each Representative has the right to speak freely in the Parliament on all matters under consideration and on how they are dealt with.


A Representative shall conduct himself or herself with dignity and decorum, and not behave offensively to another person. If a Representative is in breach of such conduct, the Speaker may point this out or prohibit the Representative from continuing to speak. The Parliament may caution a Representative who has repeatedly breached the order or suspend him or her from sessions of the Parliament for a maximum of two weeks.



Section 32. Conflict of interest


A Representative is disqualified from consideration of and decision-making in any matter that concerns him or her personally. However, he or she may participate in the debate on such matters in a plenary session of the Parliament. In addition, a Representative shall be disqualified from the consideration in a Committee of a matter pertaining to the inspection of his or her official duties.



Chapter 4. Parliamentary activity



Section 33. Parliamentary session


The Parliament convenes in session every year at a time decided by the Parliament, after which the President of the Republic shall declare the parliamentary session open.


The parliamentary session continues until the time when the Parliament convenes for the following parliamentary session. However, the last parliamentary session of an electoral term shall continue until the Parliament decides to conclude its work. Thereafter, the President shall declare the work of the Parliament finished for that electoral term. However, the Speaker of the Parliament has the right to reconvene the Parliament, when necessary, before new elections have been held.



Section 34. The Speaker and the Speaker's Council


The Parliament elects from among its members a Speaker and two Deputy Speakers for each parliamentary session.


The election of the Speaker and the Deputy Speakers is conducted by secret ballot. The Representative receiving more than one half of the votes cast is deemed elected. If no one has received the required majority of the votes cast in the first two ballots, the Representative receiving the most votes in the third ballot is deemed elected.


The Speaker, the Deputy Speakers and the chairpersons of parliamentary Committees form the Speaker's Council. The Speaker's Council issues instructions on the organisation of parliamentary work and decides, as specifically provided in this Constitution or in the Parliament's Rules of Procedure, on the procedures to be followed in the consideration of matters in the Parliament. The Speaker's Council may put forward initiatives for the enactment or amendment of Acts governing parliamentary officials or the Parliament's Rules of Procedure, as well as proposals for other provisions governing the work of the Parliament.



Section 35. Committees of the Parliament


For each electoral term, the Parliament appoints the Grand Committee, the Constitutional Law Committee, the Foreign Affairs Committee, the Finance Committee, the Audit Committee and the other standing Committees provided in the Parliament’s Rules of Procedure. In addition, the Parliament appoints Committees ad hoc for the preparation of, or inquiry into, a given matter. (596/2007, entry into force 1.6.2007)


The Grand Committee shall have twenty-five members. The Constitutional Law Committee, the Foreign Affairs Committee and the Finance Committee shall have at least seventeen members each. The other standing Committees shall have at least eleven members each. In addition, each Committee shall have the necessary number of alternate members.


A Committee has a quorum when at least two thirds of its members are present, unless a higher quorum has been specifically required for a given matter.



Section 36. Other bodies and delegates to be elected by the Parliament


The Parliament elects the trustees for monitoring the administration and operations of the Social Insurance Institution, as provided in more detail by an Act.


The Parliament elects the other necessary bodies, as provided in this Constitution, in another Act or in the Parliament's Rules of Procedure.


The election of the parliamentary delegates in a body established under an international agreement or in another international body shall be governed by an Act or by the Parliament's Rules of Procedure.



Section 37. Election of the parliamentary organs


The Committees and the other parliamentary organs are appointed during the first parliamentary session of an electoral term for the duration of that term, unless otherwise provided in this Constitution, or in the Parliament's Rules of Procedure or in the specific rules of procedure laid down by the Parliament for a given parliamentary organ. However, on the proposal of the Speaker's Council, the Parliament may agree to the reappointment of a committee or organ during the electoral term.


The Parliament elects the members of the Committees and the other organs. Unless the election is by consensus, it is held by proportional vote.



Section 38. Parliamentary Ombudsman


The Parliament appoints for a term of four years a Parliamentary Ombudsman and two Deputy Ombudsmen, who shall have outstanding knowledge of law. A Deputy Ombudsman may have a substitute as provided in more detail by an Act. The provisions on the Ombudsman apply, in so far as appropriate, to a Deputy Ombudsman and Deputy Ombudsman’s substitute. (802/2007, entry into force 1.10.2007)


The Parliament, after having obtained the opinion of the Constitutional Law Committee, may, for extremely weighty reasons, dismiss the Ombudsman before the end of his or her term by a decision supported by at least two thirds of the votes cast.



Section 39. How matters are initiated for consideration in the Parliament


Matters are initiated for consideration in the Parliament on the basis of a Government proposal or a motion submitted by the Government or a motion submitted by a Representative, or in another manner provided in this Constitution or in the Parliament's Rules of Procedure.


Representatives may put forward:







1.
Legislative motions, containing a proposal for the enactment of an Act;






2.
Budgetary motions, containing a proposal for an appropriation to be included in the budget or a supplementary budget, or for another budgetary decision; and






3.
Petitionary motions, containing a proposal for the drafting of a law or for taking other measures.





Section 40. Preparation of matters


Government proposals, motions by Representatives, reports submitted to the Parliament and other matters, as provided for in this Constitution or in the Parliament's Rules of Procedure, shall be prepared in Committees before their final consideration in a plenary session of the Parliament.



Section 41. Consideration of matters in plenary session


A legislative proposal and a proposal on the Parliament's Rules of Procedure are considered in plenary session in two readings. However, a legislative proposal left in abeyance and an Act left unconfirmed are considered in one reading only. Other matters are considered in the plenary session in a single reading.


Decisions in plenary session are made by a simple majority of the votes cast, unless specifically otherwise provided in this Constitution. In the event of a tie, the decision is made by drawing lots, except where a qualified majority is required for the adoption of a motion. More detailed provisions on voting procedure are laid down in the Parliament's Rules of Procedure.



Section 42. Duties of the Speaker in a plenary session


The Speaker convenes the plenary sessions, presents the matters on the agenda, oversees the debate and ensures that the Constitution is complied with in the consideration of matters in plenary session.


The Speaker shall not refuse to include a matter on the agenda or a motion in a vote, unless he or she considers it to be contrary to the Constitution, another Act or a prior decision of the Parliament. In this event, the Speaker shall explain the reasons for the refusal. If the Parliament does not accept the decision of the Speaker, the matter is referred to the Constitutional Law Committee, which shall without delay rule whether the action of the Speaker has been correct.


The Speaker does not participate in debates or votes in plenary sessions.



Section 43. Interpellations


A group of at least twenty Representatives may address an interpellation to the Government or to an individual Minister on a matter within the competence of the Government or the Minister. The interpellation shall be replied to in a plenary session of the Parliament within fifteen days of the date when the interpellation was brought to the attention of the Government.


At the conclusion of the consideration of the interpellation, a vote of confidence shall be taken by the Parliament, provided that a motion of no confidence in the Government or the Minister has been put forward during the debate.



Section 44. Statements and reports of the Government


The Government may present a statement or report to the Parliament on a matter relating to the governance of the country or its international relations.


At the conclusion of the consideration of a statement, a vote of confidence in the Government or a Minister shall be taken, provided that a motion of no confidence in the Government or the Minister has been put forward during the debate. No decision on confidence in the Government or its Member shall be made in the consideration of a report.



Section 45. Questions, announcements and debates


Each Representative has the right to address questions to a Minister on matters within the Minister's competence. Provisions on the questions and the answers are laid down in the Parliament's Rules of Procedure.


The Prime Minister or a Minister designated by the Prime Minister may present an announcement to the Parliament on any topical issue.


A debate on any topical issue may be held in a plenary session, as provided in more detail in the Parliament's Rules of Procedure.


The Parliament makes no decisions on matters referred to in this section. In the consideration of these matters, exceptions may be made to the provision in section 31(1) on the right to speak.



Section 46. Reports to be submitted to the Parliament


The Government shall submit to the Parliament annual reports on governmental activities and on the measures undertaken in response to parliamentary decisions, as well as annual reports on State finances and adherence to the budget. (1112/2011, entry into force 1.3.2012)


Other reports shall be submitted to the Parliament, as provided in this Constitution, or in another Act or in the Parliament's Rules of Procedure.



Section 47. Parliamentary right to receive information


The Parliament has the right to receive from the Government the information it needs in the consideration of matters. The appropriate Minister shall ensure that Committees and other parliamentary organs receive without delay the necessary documents and other information in the possession of the authorities.


A Committee has the right to receive information from the Government or the appropriate Ministry on a matter within its competence. The Committee may issue a statement to the Government or the Ministry on the basis of the information.


A Representative has the right to information which is in the possession of authorities and which is necessary for the performance of the duties of the Representative, in so far as the information is not secret or it does not pertain to a State budget proposal under preparation.


In addition, the right of the Parliament to information on international affairs is governed by the provisions included elsewhere in this Constitution.



Section 48. Right of attendance of Ministers, the Ombudsman and the Chancellor of Justice


Minister has the right to attend and to participate in debates in plenary sessions of the Parliament even if the Minister is not a Representative. A Minister may not be a member of a Committee of the Parliament. When performing the duties of the President of the Republic under section 59, a Minister may not participate in parliamentary work.


The Parliamentary Ombudsman and the Chancellor of Justice of the Government may attend and participate in debates in plenary sessions of the Parliament when their reports or other matters taken up on their initiative are being considered.



Section 49. Continuity of consideration


Consideration of matters unfinished in one parliamentary session continues in the following parliamentary session, unless parliamentary elections have been held in the meantime. When necessary, the consideration of an international matter pending in the Parliament may continue in the parliamentary session following parliamentary elections. (1112/2011, entry into force 1.3.2012)



Section 50. Public nature of parliamentary activity


The plenary sessions of the Parliament are open to the public, unless the Parliament for a very weighty reason decides otherwise for a given matter. The Parliament publishes its papers, as provided in more detail in the Parliament's Rules of Procedure.


The meetings of Committees are not open to the public. However, a Committee may open its meeting to the public during the time when it is gathering information for the preparation of a matter. The minutes and other related documents of the Committees shall be made available to the public, unless a Committee for a compelling reason decides otherwise for a given matter.


The members of a Committee shall observe the level of confidentiality considered necessary by the Committee. However, when considering matters relating to Finland's international relations or European Union affairs, the members of a Committee shall observe the level of confidentiality considered necessary by the Foreign Affairs Committee or the Grand Committee after having heard the opinion of the Government.



Section 51. Languages used in parliamentary work


The Finnish or Swedish languages are used in parliamentary work.


The Government and the other authorities shall submit the documents necessary for a matter to be taken up for consideration in the Parliament both in Finnish and Swedish. Likewise, the parliamentary replies and communications, the reports and statements of the Committees, as well as the written proposals of the Speaker's Council, shall be written in Finnish and Swedish.



Section 52. Parliament's Rules of Procedure and other instructions and rules of procedure


More detailed provisions on the procedures to be followed in the Parliament, as well as on parliamentary organs and parliamentary work are issued in the Parliament's Rules of Procedure. The Parliament's Rules of Procedure shall be adopted in plenary session following the procedure for the consideration of legislative proposals and published in the Statutes of Finland.


The Parliament may issue instructions for the detailed arrangement of internal administration, for elections to be carried out by the Parliament and for other parliamentary work. In addition, the Parliament may issue rules of procedure for the organs appointed by it.



Section 53. Referendum and citizens’ initiative (new title, 1112/2011, entry into force 1.3.2012)


The decision to organise a consultative referendum is made by an Act, which shall contain provisions on the time of the referendum and on the choices to be presented to the voters.


Provisions concerning the conduct of a referendum are laid down by an Act.


At least fifty thousand Finnish citizens entitled to vote have the right to submit an initiative for the enactment of an Act to the Parliament, as provided by an Act. (1112/2011, entry into force 1.3.2012)



Chapter 5. The President of the Republic and the Government



Section 54. Election of the President of the Republic


The President of the Republic is elected by a direct vote for a term of six years. The President shall be a native-born Finnish citizen. The same person may be elected President for no more than two consecutive terms of office.


The candidate who receives more than half of the votes cast in the election shall be elected President. If none of the candidates has received a majority of the votes cast, a new election shall be held between the two candidates who have received most votes. In the new election, the candidate receiving the most votes is elected President. If only one presidential candidate has been nominated, he or she is appointed President without an election.


The right to nominate a candidate in the election for President is held by any registered political party from whose candidate list at least one Representative was elected to the Parliament in the most recent parliamentary elections, as well as by any group of twenty thousand persons who have the right to vote. The time of the election and the  procedure in the election of a President are laid down by an Act.



Section 55. The presidential term


The President of the Republic assumes office on the first day of the calendar month following his or her election into office.


The term of the President ends when the President elected in the next election assumes office.


If the President dies or if the Government declares that the President is permanently unable to carry out the duties of the presidency, a new President shall be elected as soon as possible.



Section 56. Solemn affirmation of the President


When the President of the Republic assumes office, he or she shall make the following solemn affirmation before the Parliament:


"I, , elected by the people of Finland as the President of the Republic, hereby affirm that in my presidential duties I shall sincerely and conscientiously observe the Constitution and the laws of the Republic, and to the best of my ability promote the wellbeing of the people of Finland."



Section 57. Duties of the President


The President of the Republic carries out the duties stated in this Constitution or specifically stated in another Act.



Section 58. Decisions of the President


The President of the Republic makes decisions in Government on the basis of motions proposed by the Government.


If the President does not make the decision in accordance with the motion proposed by the Government, the matter is returned to the Government for preparation. In such a case, in matters other than those concerning confirmation of an Act or appointment to an office or position, the Government may present to the Parliament a report on the matter. Thereafter, the matter will be decided in accordance with the position adopted by the Parliament on the basis of the report, if this is proposed by the Government. (1112/2011, entry into force 1.3.2012)


Notwithstanding the provision in paragraph (1), the President makes decisions on the following matters without a motion from the Government:







1.
The appointment of the Government or a Minister, as well as the acceptance of the resignation of the Government or a Minister;






2.
The issuance of an order concerning extraordinary parliamentary elections;






3.
Presidential pardons and other matters, as specifically laid down by Acts, concerning private individuals or matters not requiring consideration in a plenary meeting of the Government; and






4.
Matters referred to in the Act on the Autonomy of the Åland Islands, other than those relating to the finances of the Åland Islands.




The appropriate Minister presents matters to the President. However, the appropriate government rapporteur presents a proposal concerning the alteration of the composition of the Government, where this concerns the entire Government.


The President makes decisions on matters relating to military orders in conjunction with a Minister, as provided for in more detail by an Act. The President makes decisions on military appointments and matters pertaining to the Office of the President of the Republic as provided by an Act.


Decisions on Finland’s participation in military crisis management are made as specifically provided by an Act. (1112/2011, entry into force 1.3.2012)



Section 59. Substitutes of the President


When the President of the Republic is prevented from carrying out of his or her duties, these are taken over by the Prime Minister or, if the Prime Minister too is incapacitated, by the Minister acting as Deputy Prime Minister.



Section 60. The Government


The Government consists of the Prime Minister and the necessary number of Ministers. The Ministers shall be Finnish citizens known to be honest and competent.


The Ministers are responsible before the Parliament for their actions in office. Every Minister participating in the consideration of a matter in a Government meeting is responsible for any decision made, unless he or she has expressed an objection that has been entered in the minutes.



Section 61. Formation of the Government


The Parliament elects the Prime Minister, who is thereafter appointed to the office by the President of the Republic. The President appoints the other Ministers in accordance with a proposal made by the Prime Minister.


Before the Prime Minister is elected, the groups represented in the Parliament negotiate on the political programme and composition of the Government. On the basis of the outcome of these negotiations, and after having heard the Speaker of the Parliament and the parliamentary groups, the President informs the Parliament of the nominee for Prime Minister. The nominee is elected Prime Minister if his or her election has been supported by more than half of the votes cast in an open vote in the Parliament.


If the nominee does not receive the necessary majority, another nominee shall be put forward in accordance with the same procedure. If the second nominee fails to receive the support of more than half of the votes cast, the election of the Prime Minister shall be held in the Parliament by open vote. In this event, the person receiving the most votes is elected.


The Parliament shall be in session when the Government is being appointed and when the composition of the Government is being essentially altered.



Section 62. Statement on the programme of the Government


The Government shall without delay submit its programme to the Parliament in the form of a statement. The same applies when the composition of the Government is essentially altered.



Section 63. Ministers' personal interests


While holding the office of a Minister, a member of the Government shall not hold any other public office or undertake any other task which may obstruct the performance of his or her ministerial duties or compromise the credibility of his or her actions as a Minister.


A Minister shall, without delay after being appointed, present to the Parliament an account of his or her commercial activities, shareholdings and other significant assets, as well as of any duties outside the official duties of a Minister and of other interests which may be of relevance when his or her performance as a member of the Government is being evaluated.



Section 64. Resignation of the Government or a Minister


The President of the Republic grants, upon request, the resignation of the Government or a Minister. The President may also grant the resignation of a Minister on the proposal of the Prime Minister.


The President shall in any event dismiss the Government or a Minister, if either no longer enjoys the confidence of Parliament, even if no request is made.


If a Minister is elected President of the Republic or the Speaker of Parliament, he or she shall be considered to have resigned the office of Minister as from the day of election.



Section 65. Duties of the Government


The Government has the duties specifically provided in this Constitution, as well as the other governmental and administrative duties which have been assigned to the Government or a Minister or which have not been attributed to the competence of the President of the Republic or another public authority.


The Government implements the decisions of the President.



Section 66. Duties of the Prime Minister


The Prime Minister directs the activities of the Government and oversees the preparation and consideration of matters that come within the mandate of the Government. The Prime Minister chairs the plenary meetings of the Government.


The Prime Minister represents Finland on the European Council. Unless the Government exceptionally decides otherwise, the Prime Minister also represents Finland in other activities of the European Union requiring the participation of the highest level of State.(1112/2011, entry into force 1.3.2012)


When the Prime Minister is prevented from attending to his or her duties, the duties are taken over by the Minister designated as Deputy Prime Minister and, when the Deputy Prime Minister is prevented from attending to his other duties, by the most senior ranking Minister.



Section 67. Decision-making in the Government


The matters within the authority of the Government are decided at the plenary meetings of the Government or at the Ministry to which the matter belongs. Matters of wide importance or matters that are significant for reasons of principle, as well as matters whose significance so warrants, are decided by the Government in plenary meeting. More detailed provisions relating to the decision-making powers of the Government are laid down by an Act.


The matters to be considered by the Government shall be prepared in the appropriate Ministry. The Government may have Committees of Ministers for the preparation of matters.


The plenary meeting of the Government is competent with a quorum of five Ministers present.



Section 68. The Ministries


The Government has the requisite number of Ministries. Each Ministry, within its proper purview, is responsible for the preparation of matters to be considered by the Government and for the appropriate functioning of administration.


Each Ministry is headed by a Minister.


Provisions on the maximum number of Ministries and on the general principles for the establishment of Ministries are laid down by an Act. Provisions on the purviews of the Ministries and on the distribution of matters among them, as well as on the other forms of organisation of the Government are laid down by an Act or by a Decree issued by the Government.



Section 69. The Chancellor of Justice of the Government


Attached to the Government, there is a Chancellor of Justice and a Deputy Chancellor of Justice, who are appointed by the President of the Republic, and who shall have outstanding knowledge of law. In addition, the President appoints a substitute for the Deputy Chancellor of Justice for a term of office not exceeding five years. When the Deputy Chancellor of Justice is prevented from performing his or her duties, the substitute shall take responsibility for them.


The provisions on the Chancellor of Justice apply, in so far as appropriate, to the Deputy Chancellor of Justice and the substitute.



Chapter 6. Legislation



Section 70. Legislative initiative


The proposal for the enactment of an Act is initiated in the Parliament through a government proposal submitted by the Government or through a legislative motion submitted by a Representative. Legislative motions can be submitted when the Parliament is in session.



Section 71. Supplementation and withdrawal of a government proposal


A government proposal may be supplemented through a new complementary proposal or it may be withdrawn. A complementary proposal cannot be submitted once the Committee preparing the matter has issued its report.



Section 72. Consideration of a legislative proposal in the Parliament


Once the relevant report of the Committee preparing the matter has been issued, a legislative proposal is considered in two readings in a plenary session of the Parliament.


In the first reading of the legislative proposal, the report of the Committee is presented and debated, and a decision on the contents of the legislative proposal is made. In the second reading, which at the earliest takes place on the third day after the conclusion of the first reading, the Parliament decides whether the legislative proposal is accepted or rejected.


While the first reading is in progress, the legislative proposal may be referred to the Grand Committee for consideration.


More detailed provisions on the consideration of a legislative proposal are laid down in the Parliament's Rules of Procedure.



Section 73. Procedure for constitutional enactment


A proposal on the enactment, amendment or repeal of the Constitution or on the enactment of a limited derogation of the Constitution shall in the second reading be left in abeyance, by a majority of the votes cast, until the first parliamentary session following parliamentary elections. The proposal shall then, once the Committee has issued its report, be adopted without material alterations in one reading in a plenary session by a decision supported by at least two thirds of the votes cast.


However, the proposal may be declared urgent by a decision that has been supported by at least five sixths of the votes cast. In this event, the proposal is not left in abeyance and it can be adopted by a decision supported by at least two thirds of the votes cast.



Section 74. Supervision of constitutionality


The Constitutional Law Committee shall issue statements on the constitutionality of legislative proposals and other matters brought for its consideration, as well as on their relation to international human rights treaties.



Section 75. Special legislation for the Åland Islands


The legislative procedure for the Act on the Autonomy of the Åland Islands and the Act on the Right to Acquire Real Estate in the Åland Islands is governed by the specific provisions in those Acts.


The right of the Legislative Assembly of the Åland Islands to submit proposals and the enactment of Acts passed by the Legislative Assembly of Åland are governed by the provisions in the Act on the Autonomy of the Åland Islands.



Section 76. The Church Act


Provisions on the organisation and administration of the Evangelic Lutheran Church are laid down in the Church Act.


The legislative procedure for enactment of the Church Act and the right to submit legislative proposals relating to the Church Act are governed by the specific provisions in that Code.



Section 77. Confirmation of Acts


An Act adopted by the Parliament shall be submitted to the President of the Republic for confirmation. The President shall decide on the confirmation within three months of the submission of the Act. The President may obtain a statement on the Act from the Supreme Court or the Supreme Administrative Court.


If the President does not confirm the Act, it is returned for the consideration of the Parliament. If the Parliament readopts the Act without material alterations, it enters into force without confirmation. If the Parliament does not readopt the Act, it shall be deemed to have lapsed.



Section 78. Consideration of an unconfirmed Act


If the President of the Republic has not confirmed an Act within the time provided, it shall without delay be taken up for reconsideration in the Parliament. Once the pertinent report of the Committee has been issued, the Act shall be adopted without material alterations or rejected. The decision is made in plenary session in one reading with the majority of the votes cast.



Section 79. Publication and entry into force of Acts


If an Act has been enacted in accordance with the procedure for constitutional enactment, this is indicated in the Act.


An Act which has been confirmed or which enters into force without confirmation shall be signed by the President of the Republic and countersigned by the appropriate Minister. The Government shall thereafter without delay publish the Act in the Statutes of Finland.


The Act shall indicate the date when it enters into force. For a special reason, it may be stated in an Act that it is to enter into force by means of a Decree. If the Act has not been published by the date provided for its entry into force, it shall enter into force on the date of its publication.


Acts are enacted and published in Finnish and Swedish.



Section 80. Issuance of Decrees and delegation of legislative powers


The President of the Republic, the Government and a Ministry may issue Decrees on the basis of authorisation given to them in this Constitution or in another Act. However, the principles governing the rights and obligations of private individuals and the other matters that under this Constitution are of a legislative nature shall be governed by Acts. If there is no specific provision on who shall issue a Decree, it is issued by the Government.


Moreover, other authorities may be authorised by an Act to lay down legal rules on given matters, if there is a special reason pertinent to the subject matter and if the material significance of the rules does not require that they be laid down by an Act or a Decree. The scope of such an authorisation shall be precisely circumscribed.


General provisions on the publication and entry into force of Decrees and other legal norms are laid down by an Act.



Chapter 7. State finances



Section 81. State taxes and charges


The state tax is governed by an Act, which shall contain provisions on the grounds for tax liability and the amount of the tax, as well as on the legal remedies available to the persons or entities liable to taxation.


The general criteria governing the charges to be levied on the official functions, services and other activities of State authorities and on the amount of the charges are laid down by an Act.



Section 82. State debt and guarantees


The incurrence of State debt shall be based on the consent of the Parliament, which indicates the maximum level of new debt or the total level of State debt.


A State security and a State guarantee may be given on the basis of the consent of the Parliament.



Section 83. State budget


The Parliament decides on the State budget for one budgetary year at a time. It is published in the Statute Book of Finland.


The government proposal concerning the State budget and the other proposals pertaining to it shall be submitted to the Parliament well in advance of the next budgetary year. The provisions in section 71 apply to the supplementation and withdrawal of the budget proposal.


A Representative may, on the basis of the budget proposal, through a budgetary motion initiate a proposal for an appropriation or other decision to be included in the State budget.


Once the pertinent report of the Finance Committee of the Parliament has been issued, the budget is adopted in a single reading in a plenary session of the Parliament. More detailed provisions on the consideration of the budget proposal in the Parliament are laid down in the Parliament's Rules of Procedure.


If the publication of the State budget is delayed beyond the new budgetary year, the budget proposal of the Government shall be applied as a provisional budget in a manner decided by the Parliament.



Section 84. Contents of the budget


Estimates of the annual revenues and appropriations for the annual expenditures of the State, the reasons for the appropriations and other justifications of the budget shall be included in the State budget. It may be provided by an Act that, for certain revenues and expenditures immediately linked one to another, a revenue forecast or appropriation corresponding to their difference may be included in the budget.


The revenue forecasts in the budget shall cover the appropriations included in it. When covering the appropriations, the surplus or deficit in the State's final accounts may be taken into account, as provided by an Act.


The revenue forecasts or appropriations pertaining to linked revenues and expenditures may be included in the budget for several budgetary years, as provided by an Act.


The general principles on the functions and finances of state enterprises are laid down by an Act. As regards state enterprises, revenue forecasts or appropriations are taken into the budget only in so far as they are provided by an Act. When considering the budget, the Parliament approves the most important service objectives and other objectives of state enterprises.



Section 85. Appropriations in the budget


The appropriations are taken up in the budget as fixed appropriations, estimated appropriations or transferable appropriations. An estimated appropriation may be exceeded and a transferable appropriation transferred to be used in later budgetary years, as provided by an Act. A fixed appropriation and a transferable appropriation shall not be exceeded nor a fixed appropriation transferred, unless this has been allowed by an Act.


An appropriation shall not be moved from one budget item to another, unless this has been allowed in the budget. However, the transfer of an appropriation to a budget item to which its use is closely linked may be allowed by an Act.


An authorisation, limited in its amount and purpose, may be given in the budget for the incurrence of expenditure, the appropriations for which are to be taken from budgets of following budgetary years.



Section 86. Supplementary budget


A proposal of the Government for a supplementary budget shall be submitted to the Parliament, if there is a justified reason for amending the budget.


A Representative may submit budgetary motions for a budget amendment immediately linked to the supplementary budget.



Section 87. Extra-budgetary funds


An extra-budgetary fund may be created by an Act, if the performance of a permanent duty of the State requires this in an essential manner. However, the decision of the Parliament to adopt a legislative proposal for the creation of an extra-budgetary fund or the extension of such a fund or its purpose must be supported by at least two thirds of the votes cast.



Section 88. Legitimate receivables from the State to private parties


Regardless of the budget, everyone has the right to collect his or her legitimate receivables from the State.



Section 89. Approval of the terms of service of State officials and employees


The appropriate Committee of the Parliament accepts, in the name of the Parliament, agreements on the terms of service of State officials and employees, in so far as this requires the consent of the Parliament.



Section 90. Supervision and audit of State finances


The Parliament supervises State finances and compliance with the State budget. For this purpose, the Parliament shall have an Audit Committee. The Audit Committee shall report any significant supervisory findings to the Parliament. (596/2007, entry into force 1.6.2007)


For the purpose of auditing State finances and compliance with the State budget, there shall be an independent National Audit Office in connection with the Parliament. More detailed provisions on the status and duties of the National Audit Office are laid down by an Act.


The Audit Committee and the National Audit Office have the right to receive information needed for the performance of their duties from public authorities and other entities that are subject to their control. (596/2007, entry into force 1.6.2007)



Section 91. The Bank of Finland


The Bank of Finland operates under the guarantee and supervision of the Parliament, as provided by an Act. For the purpose of supervising the operations of the Bank of Finland, the Parliament elects its governors.


The appropriate Committee of the Parliament and the governors have the right to receive the information needed for the supervision of the operations of the Bank of Finland.



Section 92. State assets


Provisions on the competence and procedure in the use of shareholder authority in companies effectively controlled by the State are laid down by an Act. Provisions on the necessity for the consent of the Parliament for the acquisition or relinquishment of effective control by the State in a company are likewise laid down by an Act.


State real estate may be conveyed only with the consent of the Parliament or as provided by an Act.



Chapter 8. International relations



Section 93. Competence in the area of foreign policy issues


The foreign policy of Finland is directed by the President of the Republic in co-operation with the Government. However, the Parliament accepts Finland's international obligations and their denouncement and decides on the bringing into force of Finland's international obligations in so far as provided in this Constitution. The President decides on matters of war and peace, with the consent of the Parliament.


The Government is responsible for the national preparation of the decisions to be made in the European Union, and decides on the concomitant Finnish measures, unless the decision requires the approval of the Parliament. The Parliament participates in the national preparation of decisions to be made in the European Union, as provided in this Constitution.


The communication of important foreign policy positions to foreign States and international organisations is the responsibility of the Minister with competence in foreign affairs.



Section 94. Acceptance of international obligations and their denouncement


The acceptance of the Parliament is required for such treaties and other international obligations that contain provisions of a legislative nature, are otherwise significant, or otherwise require approval by the Parliament under this Constitution. The acceptance of the Parliament is required also for the denouncement of such obligations.


A decision concerning the acceptance of an international obligation or the denouncement of it is made by a majority of the votes cast. However, if the proposal concerns the Constitution or an alteration of the national borders, or such transfer of authority to the European Union, an international organisation or an international body that is of significance with regard to Finland’s sovereignty, the decision shall be made by at least two thirds of the votes cast. (1112/2011, entry into force 1.3.2012)


An international obligation shall not endanger the democratic foundations of the Constitution.



Section 95. Bringing into force of international obligations


The provisions of treaties and other international obligations, in so far as they are of a legislative nature, are brought into force by an Act. Otherwise, international obligations are brought into force by a Decree. (1112/2011, entry into force 1.3.2012)


A Government bill for the bringing into force of an international obligation is considered in accordance with the ordinary legislative procedure pertaining to an Act. However, if the proposal concerns the Constitution or a change to the national territory, or such transfer of authority to the European Union, an international organisation or an international body that is of significance with regard to Finland’s sovereignty, the Parliament shall adopt it, without leaving it in abeyance, by a decision supported by at least two thirds of the votes cast. (1112/2011, entry into force 1.3.2012)


An Act may state that for the bringing into force of an international obligation its entry into force is provided by a Decree. General provisions on the publication of treaties and other international obligations are laid down by an Act.



Section 96. Participation of the Parliament in the national preparation of European Union matters


The Parliament considers those proposals for acts, agreements and other measures which are to be decided in the European Union and which otherwise, according to the Constitution, would fall within the competence of the Parliament.


The Government shall, for the determination of the position of the Parliament, communicate a proposal referred to in paragraph (1) to the Parliament by a communication of the Government, without delay, after receiving notice of the proposal. The proposal is considered in the Grand Committee and ordinarily in one or more of the other Committees that issue statements to the Grand Committee. However, the Foreign Affairs Committee considers a proposal pertaining to foreign and security policy. Where necessary, the Grand Committee or the Foreign Affairs Committee may issue to the Government a statement on the proposal. In addition, the Speaker's Council may decide that the matter be taken up for debate in plenary session, during which, however, no decision is made by the Parliament.


The Government shall provide the appropriate Committees with information on the consideration of the matter in the European Union. The Grand Committee or the Foreign Affairs Committee shall also be informed of the position of the Government on the matter.



Section 97. Parliamentary right to receive information on international affairs


The Foreign Affairs Committee of the Parliament shall receive from the Government, upon request and when otherwise necessary, reports of matters pertaining to foreign and security policy. Correspondingly, the Grand Committee of the Parliament shall receive reports on the preparation of other matters in the European Union. The Speaker's Council may decide on a report being taken up for debate in plenary session, during which, however, no decision is made by the Parliament.


The Prime Minister shall provide the Parliament or a Committee with information on matters to be dealt with in a European Council beforehand and without delay after a meeting of the Council. The same applies when amendments are being prepared to the treaties establishing the European Union.


The appropriate Committee of the Parliament may issue a statement to the Government on the basis of the reports or information referred to above.



Chapter 9. Administration of justice



Section 98. Courts of law


The Supreme Court, the Courts of Appeal and the District Courts are the general courts of law.


The Supreme Administrative Court and the regional Administrative Courts are the general courts of administrative law.


Provisions on special courts of law, administering justice in specifically defined fields, are laid down by an Act.


Provisional courts shall not be established.



Section 99. Duties of the Supreme Court and the Supreme Administrative Court


Justice in civil, commercial and criminal matters is in the final instance administered by the Supreme Court. Justice in administrative matters is in the final instance administered by the Supreme Administrative Court.


The highest courts supervise the administration of justice in their own fields of competence. They may submit proposals to the Government for the initiation of legislative action.



Section 100. Composition of the Supreme Court and the Supreme Administrative Court


The Supreme Court and the Supreme Administrative Court are composed of the President of the Court and the requisite number of Justices.


The Supreme Court and the Supreme Administrative Court have a competent quorum when five members are present, unless a different quorum has been laid down by an Act.



Section 101. High Court of Impeachment


The High Court of Impeachment deals with charges brought against a member of the Government, the Chancellor of Justice, the Parliamentary Ombudsman or a member of the Supreme Court or the Supreme Administrative Court for unlawful conduct in office. The Court of Impeachment deals also with the charges referred to in section 113 below.


The High Court of Impeachment consists of the President of the Supreme Court, presiding, and the President of the Supreme Administrative Court, the three most senior-ranking Presidents of the Courts of Appeal and five members elected by the Parliament for a term of four years.


More detailed provisions on the composition, quorum and procedure of the Court of Impeachment are laid down by an Act.



Section 102. Appointment of judges


Tenured judges are appointed by the President of the Republic in accordance with the procedure laid down by an Act. Provisions on the appointment of other judges are laid down by an Act.



Section 103. The right of judges to remain in office


A judge shall not be suspended from office, except by a judgement of a court of law. In addition, a judge shall not be transferred to another office without his or her consent, except where the transfer is a result of a reorganisation of the judiciary.


Provisions on the duty of a judge to resign at the attainment of a given age or after losing capability to work are laid down by an Act.


More detailed provisions on the other terms of service of a judge are laid down by an Act.



Section 104. The prosecutors


The prosecution service is headed by the highest prosecutor, the Prosecutor-General, who is appointed by the President of the Republic. More detailed provisions on the prosecution service are laid down by an Act.



Section 105. Presidential pardon


In individual cases, the President of the Republic may, after obtaining a statement from the Supreme Court, grant full or partial pardon from a penalty or other criminal sanction imposed by a court of law.


A general amnesty may be provided only by an Act.



Chapter 10. Supervision of legality



Section 106. Primacy of the Constitution


If, in a matter being tried by a court of law, the application of an Act would be in evident conflict with the Constitution, the court of law shall give primacy to the provision in the Constitution.



Section 107. Subordination of lower-level statutes


If a provision in a Decree or another statute of a lower level than an Act is in conflict with the Constitution or another Act, it shall not be applied by a court of law or by any other public authority.



Section 108. Duties of the Chancellor of Justice of the Government


The Chancellor of Justice shall oversee the lawfulness of the official acts of the Government and the President of the Republic. The Chancellor of Justice shall also ensure that the courts of law, the other authorities and the civil servants, public employees and other persons, when the latter are performing a public task, obey the law and fulfill their obligations. In the performance of his or her duties, the Chancellor of Justice monitors the implementation of basic rights and liberties and human rights.


The Chancellor of Justice shall, upon request, provide the President, the Government and the Ministries with information and opinions on legal issues.


The Chancellor of Justice submits an annual report to the Parliament and the Government on his or her activities and observations on how the law has been obeyed.



Section 109. Duties of the Parliamentary Ombudsman


The Ombudsman shall ensure that the courts of law, the other authorities and civil servants, public employees and other persons, when the latter are performing a public task, obey the law and fulfill their obligations. In the performance of his or her duties, the Ombudsman monitors the implementation of basic rights and liberties and human rights.


The Ombudsman submits an annual report to the Parliament on his or her work, including observations on the state of the administration of justice and on any shortcomings in legislation.



Section 110. The right of the Chancellor of Justice and the Ombudsman to bring charges and the division of responsibilities between them


A decision to bring charges against a judge for unlawful conduct in office is made by the Chancellor of Justice or the Ombudsman. The Chancellor of Justice and the Ombudsman may prosecute or order that charges be brought also in other matters falling within the purview of their supervision of legality.


Provisions on the division of responsibilities between the Chancellor of Justice and the Ombudsman may be laid down by an Act, without, however, restricting the competence of either of them in the supervision of legality.



Section 111. The right of the Chancellor of Justice and Ombudsman to receive information


The Chancellor of Justice and the Ombudsman have the right to receive from public authorities or others performing public duties the information needed for their supervision of legality.


The Chancellor of Justice shall be present at meetings of the Government and when matters are presented to the President of the Republic in a presidential meeting of the Government. The Ombudsman has the right to attend these meetings and presentations.



Section 112. Supervision of the lawfulness of the official acts of the Government and the President of the Republic


If the Chancellor of Justice becomes aware that the lawfulness of a decision or measure taken by the Government, a Minister or the President of the Republic gives rise to a comment, the Chancellor shall present the comment, with reasons, on the aforesaid decision or measure. If the comment is ignored, the Chancellor of Justice shall have the comment entered in the minutes of the Government and, where necessary, undertake other measures. The Ombudsman has the corresponding right to make a comment and to undertake measures.


If a decision made by the President is unlawful, the Government shall, after having obtained a statement from the Chancellor of Justice, notify the President that the decision cannot be implemented, and propose to the President that the decision be amended or revoked.



Section 113. Criminal liability of the President of the Republic


If the Chancellor of Justice, the Ombudsman or the Government deem that the President of the Republic is guilty of treason or high treason, or a crime against humanity, the matter shall be communicated to the Parliament. In this event, if the Parliament, by three fourths of the votes cast, decides that charges are to be brought, the Prosecutor-General shall prosecute the President in the High Court of Impeachment and the President shall abstain from office for the duration of the proceedings. In other cases, no charges shall be brought for the official acts of the President.



Section 114. Prosecution of Ministers


A charge against a Member of the Government for unlawful conduct in office is heard by the High Court of Impeachment, as provided in more detail by an Act.


The decision to bring a charge is made by the Parliament, after having obtained an opinion from the Constitutional Law Committee concerning the unlawfulness of the actions of the Minister. Before the Parliament decides to bring charges or not it shall allow the Minister an opportunity to give an explanation. When considering a matter of this kind the Committee shall have a quorum when all of its members are present.


A Member of the Government is prosecuted by the Prosecutor-General.



Section 115. Initiation of a matter concerning the legal responsibility of a Minister


An inquiry into the lawfulness of the official acts of a Minister may be initiated in the Constitutional Law Committee on the basis of:







1.
A notification submitted to the Constitutional Law Committee by the Chancellor of Justice or the Ombudsman;






2.
A petition signed by at least ten Representatives; or






3.
A request for an inquiry addressed to the Constitutional Law Committee by another Committee of the Parliament.




The Constitutional Law Committee may open an inquiry into the lawfulness of the official acts of a Minister also on its own initiative.



Section 116. Preconditions for the prosecution of a Minister


A decision to bring charges against a Member of the Government may be made if he or she has, intentionally or through gross negligence, essentially contravened his or her duties as a Minister or otherwise acted clearly unlawfully in office.



Section 117. Legal responsibility of the Chancellor of Justice and the Ombudsman


The provisions in sections 114 and 115 concerning a member of the Government apply to an inquiry into the lawfulness of the official acts of the Chancellor of Justice and the Ombudsman, the bringing of charges against them for unlawful conduct in office and the procedure for the hearing of such charges.



Section 118. Official accountability


A civil servant is responsible for the lawfulness of his or her official actions. He or she is also responsible for a decision made by an official multi-member body that he or she has supported as one of its members.


A rapporteur shall be responsible for a decision made upon his or her presentation, unless he or she has filed an objection to the decision.


Everyone who has suffered a violation of his or her rights or sustained loss through an unlawful act or omission by a civil servant or other person performing a public task shall have the right to request that the civil servant or other person in charge of a public task be sentenced to a punishment and that the public organisation, official or other person in charge of a public task be held liable for damages, as provided by an Act. However, there is no such right to bring charges, if, under the Constitution, the charges are to be heard by the High Court of Impeachment. (1112/2011, entry into force 1.3.2012)



Chapter 11. Administration and self-government



Section 119. State administration


In addition to the Government and the Ministries, the central administration of the State may consist of agencies, institutions and other bodies. The State may also have regional and local public authorities. More detailed provisions on the administration subordinate to the Parliament are laid down by an Act.


The general principles governing the bodies of State administration shall be laid down by an Act, if their duties involve the exercise of public powers. The principles governing the regional and local authorities of the State shall likewise be governed by an Act. In other respects, provisions on the entities of State administration may be laid down by a Decree.



Section 120. Special Status of the Åland Islands


The Åland Islands have self-government in accordance with what is specifically stipulated in the Act on the Autonomy of the Åland Islands.



Section 121. Municipal and other regional self-government


Finland is divided into municipalities, whose administration shall be based on the self-government of their residents. Provisions on the general principles governing municipal administration and the duties of the municipalities are laid down by an Act.


The municipalities have the right to levy municipal tax. Provisions on the general principles governing tax liability and the grounds for the tax as well as on the legal remedies available to the persons or entities liable to taxation are laid down by an Act.


Provisions on self-government in administrative areas larger than a municipality are laid down by an Act. In their native region, the Sami have linguistic and cultural self-government, as provided by an Act.



Section 122. Administrative divisions


In the organisation of administration, the objective shall be suitable territorial divisions, so that the Finnish-speaking and Swedish-speaking populations have an opportunity to receive services in their own language on equal terms.


The principles governing the municipal divisions are laid down by an Act.



Section 123. Universities and other education providers


The universities are self-governing, as provided in more detail by an Act.


Provisions on the principles governing the other educational services arranged by the State and the municipalities, as well as on the right to arrange corresponding education in private educational institutions, are laid down by an Act.



Section 124. Delegation of administrative tasks to others than the authorities


A public administrative task may be delegated to others than public authorities only by an Act or by virtue of an Act, if this is necessary for the appropriate performance of the task and if basic rights and liberties, legal remedies and other requirements of good governance are not endangered. However, a task involving significant exercise of public powers can only be delegated to public authorities.



Section 125. General qualifications for public office and other grounds for appointment


It may be stated in an Act that only Finnish citizens are eligible for appointment to certain public offices or duties.


The general qualifications for public office shall be skill, ability and proven civic merit.



Section 126. Appointment to State offices (1112/2011, entry into force 1.3.2012)


The Government appoints state officials unless the appointment has been designated as a prerogative of the President of the Republic, a Ministry or another public authority.


The President appoints the permanent secretary of the Office of the President of the Republic and the heads of Finnish diplomatic missions abroad.



Chapter 12. National defence



Section 127. National defence obligation


Every Finnish citizen is obligated to participate or assist in national defence, as provided by an Act. Provisions on the right to exemption, on grounds of conscience, from participation in military national defence are laid down by an Act.



Section 128. Commander-in-chief of the defence forces


The President of the Republic is the commander-in-chief of the defence forces. On the proposal of the Government in situations of emergency, the President may relinquish this task to another Finnish citizen. (1112/2011, entry into force 1.3.2012)


The President appoints the officers of the defence forces.



Section 129. Mobilisation


On the proposal of the Government, the President of the Republic decides on the mobilisation of the defence forces. If the Parliament is not in session at that moment, it shall be convened at once.



Chapter 13. Final provisions



Section 130. Entry into force


This Constitution shall enter into force on 1 March 2000.


Detailed provisions necessary for the implementation of the Constitution are laid down by an Act.



Section 131. Repeal of Constitutional Acts


This Constitution repeals the following constitutional Acts, as amended:







1.
The Constitution Act of Finland, of 17 July 1919;






2.
The Parliament Act, of 13 January 1928;






3.
The Act on the High Court of Impeachment, of 25 November 1922 (273/1922); and






4.
The Act on the Right of Parliament to Inspect the Lawfulness of the Official Acts of the Members of the Council of State, the Chancellor of Justice and the Parliamentary Ombudsman, of 25 November 1922 (274/1922).



